Citation Nr: 0007877	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-11 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than November 7, 
1994, for the award of a nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from September 1967 to October 
1970.  

This appeal arises from a February 1998 rating decision of 
the New York, New York, Regional Office (RO) which determined 
that the effective date for the award of a nonservice-
connected pension was November 7, 1994.  The veteran has 
timely appealed this determination to the Board of Veterans' 
Appeals (Board).

In a letter of March 1999, the veteran's representative 
submitted a request to reopen the veteran's previously denied 
claim for service connection for a neuropsychiatric 
disability.  However, the RO has not adjudicated that issue, 
and t is not inextricably intertwined with the issue on 
appeal.  As the issue is not properly before the Board, it is 
referred to the RO for appropriate action.


REMAND

In his substantive appeal (VA Form 9) received in September 
1998, the veteran requested a hearing before a Member of the 
Board at the RO (Travel Board hearing).  According to a 
notation by the RO on a VA Form 8 (Certification of Appeal), 
the veteran withdrew this request.  However, after a thorough 
review of the claims file, the Board is unable to find any 
statement or report of contact from the veteran expressing 
his wish to withdraw his previous request for a Board 
hearing.  Under the circumstances, a REMAND is warranted in 
order to comply with the veteran's rights of due process 
found at 38 C.F.R. § 20.700(a) (1999).  The RO should 
complete the following action:

The RO should schedule the veteran for 
the next available hearing before a 
traveling member of the Board at the RO.  
He should be informed of the time, date, 
and place this hearing is scheduled.  
Unless he indicates (preferably, in a 
signed writing to be associated with the 
claims file) that he no longer desires a 
Travel Board hearing, the hearing should 
be held and the case returned to the 
Board in accordance with current 
appellate procedures.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




